DETAILED ACTION
The communication dated 12/21/2020 has been entered and fully considered.
Claims 1-15 are pending with claim 15 withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 12/21/2020 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 5, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are merely exemplary of the remainder of the claim, and therefore not required, or a required feature of the claims.  See MPEP 

Claim Interpretation
It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). A recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed, Ex parte Masham, 2 USPQ2d 1647. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ASHTON et al. (U.S. PGPUB 2016/0236279), hereinafter ASHTON.
Regarding claim 1, ASHTON (U.S. PGPUB 2016/0236279) teaches: Apparatus (1) for additively manufacturing of three-dimensional objects (2) by means of successive layerwise selective irradiation (8) and consolidation of layers of a build material (3) which can be consolidated by means of an energy source (ASHTON teaches an apparatus for additive manufacturing for building objects by layerwise solidification of powder material [Abstract]. ASHTON teaches an optical unit for directing a laser beam to selectively solidify areas of each powder layer [Abstract]), comprising a determination device (13) adapted to determine at least one parameter of radiation (8) emitted from a build plane (6) (ASHTON teaches the apparatus comprises a spectrometer for detecting characteristic radiation emitted by the plasma formed during solidification of the powder by the laser beam [Abstract; 0005]. ASHTON teaches a , characterized by an optical unit (19) adapted to guide at least a part of the radiation (8) emitted from the build plane (6) to a determination unit (14, 15) of the determination device (13) and to reduce radiation (10) emitted from at least a central part of a consolidation zone (9) of the build plane (6) in the at least one guided part of the radiation (8) (ASHTON teaches the spectrometer provides a measurement of the spectrum of light emitted from the area of the powder bed (104) that is exposed to the laser beam and camera (180) captures an image of this region. The spectrometer comprises processing optics (186) [0069]. ASHTON teaches a computer controls the optical module/unit (106) to scan the laser beam across areas of the powder layer to solidify selected areas and collect spectral radiation from the build plane, indicating that the optical module guides at least a part of the radiation to the spectrometer from the build plane [0071]. ASHTON further teaches it may be desirable to reduce the amount of sintering as the edge of a melt pool to a minimum [0082]. ASHTON further teaches that the spectrometer may be arranged for detecting the temperature of the melt pool and the temperature may indicate whether or not that the solidification process is proceeding as desired [0008]. The control unit for controlling the optical unit and/or a laser based upon a detected spectrum/detected spectra (which Examiner is interpreting as the radiation emitted from the build plane that is guided to the spectrometer) may be arranged to alter point distance, exposure time, scan speed, hatch spacing, laser power and focusing of the laser based upon the detected spectrum/detected spectra, indicating that it can inherently increase or reduce radiation emitted from a central part of the build plane if the control unit reduces laser power or exposure time [0010; 0023; 0039]. Therefore, it would be obvious to one of ordinary skill in the art at the 
Regarding claim 10, ASHTON teaches: characterized by a positioning unit (28) adapted to selectively move the optical unit (19) into the beam path, in particular the first mirror (20) (ASHTON teaches the steerable optics (175) is moved to direct the laser beam to the next point [0101; 0073]. ASHTON further teaches the optical scanner comprises movable focusing optics for focusing the laser beam on the powder layer [claim 15]).
Regarding claim 14, ASHTON teaches: Determination device (13) for an apparatus (1) for additively manufacturing of three-dimensional objects (2) by means of successive layerwise selective irradiation and consolidation of layers of a build material (3) which can be consolidated by means of an energy source, in particular an apparatus (1) according to claim 1 (ASHTON teaches an apparatus for additive manufacturing for building objects by layerwise solidification of powder material [Abstract]. ASHTON teaches an optical unit for directing a laser beam to selectively solidify areas of each powder layer [Abstract]. ASHTON teaches the spectrometer provides a measurement of the spectrum of light emitted from the area of the powder bed (104) that is exposed to the laser beam and camera (180) captures an image of this , which determination device (13) is adapted to determine at least one parameter of radiation (8) emitted from a build plane (6) (ASHTON teaches the apparatus comprises a spectrometer for detecting characteristic radiation emitted by the plasma formed during solidification of the powder by the laser beam [Abstract; 0005]. ASHTON teaches a measuring aperture (172) which comprises a spectrometer (172) and a camera (173) are provide for measuring the radiation collected by the optical scanner [0068]), characterized by an optical unit (19) adapted to guide at least a part of the radiation (8) emitted from the build plane (6) to at least one determination unit (14, 15) of the determination device (13) and to reduce radiation (10) emitted from at least a central part of a consolidation zone (9) of the build plane (6) in the at least one guided part of the radiation (8) (ASHTON teaches the spectrometer provides a measurement of the spectrum of light emitted from the area of the powder bed (104) that is exposed to the laser beam and camera (180) captures an image of this region. The spectrometer comprises processing optics (186) [0069]. ASHTON teaches a computer controls the optical module/unit (106) to scan the laser beam across areas of the powder layer to solidify selected areas and collect spectral radiation from the build plane, indicating that the optical module guides at least a part of the radiation to the spectrometer from the build plane [0071]. ASHTON further teaches it may be desirable to reduce the amount of sintering as the edge of a melt pool to a minimum [0082]. ASHTON further teaches that the spectrometer may be arranged for detecting the temperature of the melt pool and the temperature may indicate whether or not that the solidification process is proceeding as desired [0008]. The control unit for controlling the optical unit and/or a laser based upon a detected spectrum/detected spectra (which Examiner is interpreting as the radiation emitted from the build plane that is guided to the spectrometer) may be arranged to alter point distance, exposure time, scan speed, hatch spacing, laser power and .
Claims 2, and 11-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over ASHTON et al. (U.S. PGPUB 2016/0236279), hereinafter ASHTON, as applied to claim 1 above, and further in view of Philippi et al. (U.S. PGPUB 2007/0196561), hereinafter PHILIPPI.
Regarding claim 2, ASHTON is silent as to the radiation in the middle of the plane being blanked. In the same field of endeavor, additive manufacturing, PHILIPPI teaches: characterized in that radiation (10) emitted from the central part of the consolidation zone (9) is blanked (PHILIPPI teaches the variable optical system may contain a tiltable mirror which can be used to image thermal radiation sensor in the pyrometer, depending on the angular position of the mirror [0041]. PHILIPPI further shows that the temperature measuring assembly (13) is measuring a partial region of the layer of building material and the central part of the upper layer would be not measured [Fig. 1; Abstract], which Examiner is interpreting as being blanked.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ASHTON, by emitting the radiation from the center of the build 
Regarding claim 11, ASHTON does not explicitly teach: characterized in that the determination device (13) is adapted to combine at least one parameter determined with the optical unit (19) in a first position, in which radiation (10) emitted from the central part of the consolidation zone (9) in the at least one guided part of the radiation (8) is reduced via the optical unit (19) and at least one parameter, in particular the same parameter, with the optical unit (19) in a second position, in which radiation (10) emitted from the central part of the consolidation zone (9) in the at least one guided part of the radiation (8) is not reduced via the optical unit (19). In the same field of endeavor, additive manufacturing, PHILIPPI teaches a temperature measuring assembly with a position adjustment device (13) [0019]. PHILIPPI further teaches that the temperature measuring assembly is for non-contact measurement of the temperature of the building material in a measurement region (14) which is a partial region of the layer of the building material [Abstract]. The apparatus can be used to actively access a not exposed region of the surface for measuring the temperature of each layer and detect a temperature distribution by altering the position of a measurement region (14) in a layer [Abstract]. PHLIPPI further teaches the measurement of the temperature distribution in the layer allows to detect local increases in temperature of the upper-most layer, which are caused by adjacent, already exposed regions of the same layer or by exposed regions of layers arranged underneath the uppermost layer. Therefore, it would be obvious that in a first position, the temperature measuring assembly (13) can use the data collected to correct the local laser power, which could be done by reducing the local laser power. In a second position, the temperature measuring assembly can collect the information and the collected temperature can determine that 
Regarding claim 12, ASHTON teaches: characterized in that the determination device (13) comprises at least two determination units (14,15) (ASHTON teaches a spectrometer (172), which comprises a photodetector (186), and a camera (173) are provide for measuring the radiation collected by the optical scanner [0068] and is part of the optical unit (106) [Fig. 2a]. Examiner is interpreting the photodetector and camera as determination units.), wherein a beam splitting unit (16) is adapted to split at least a part of radiation (8) emitted from the build plane (6) into two radiation parts (17, 18) (ASHTON teaches a beam splitter (185) splits the radiation detected into aperture (171) to direct a proportion of the radiation to spectrometer (172) and a proportion to camera (173) [0068], which splits off into two radiation parts [Fig. 2a]), wherein one radiation part (17) is directed to a first determination unit (14) and another radiation part (18) is directed to the second determination unit (15) (ASHTON teaches a beam splitter (185) splits the radiation detected into aperture (171) to direct a proportion of the radiation to spectrometer (172) and a proportion to camera (173) [0068]), wherein the optical unit (19) is arranged between the beam splitting unit (16) and the first or the second determination unit (14, 15) (ASHTON teaches a processing optics (186), which Examiner is interpreting as optical unit, and the optics is between the photodetector (186) and the camera (173) [Fig. 2a; 0069]).
Regarding claim 13, ASHTON does not explicitly teach the optical unit (19) is moveably arranged with respect to the build plane (6) and/or the determination device (13) of the apparatus (1). In the same field of endeavor, additive manufacturing, PHILIPPI teaches a position adjustment device (15) for the temperature measuring assembly (13) [0019]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ASHTON, by having a positioning adjustment device for the temperature measurement assembly, as suggested by PHILIPPI, in order to measure partial regions of the layers of the build material separate from the region exposed to the radiation energy [Abstract], obtain improved utilization of the building field [0009], and obtain a higher quality of the component [0010]. 
Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ASHTON et al. (U.S. PGPUB 2016/0236279), hereinafter ASHTON, as applied to claim 1 above, and further in view of Shkolnik (U.S. PGPUB 2017/0225393), hereinafter SHKOLNIK.
Regarding claim 3, ASHTON teaches: characterized in that the optical unit (19) comprises at least one first mirror (20) and at least one second mirror (23), wherein the first mirror (20) is arranged in a beam path of radiation (10) emitted from the central part of the consolidation zone (9) (ASHTON teaches the optical module/unit (106) has a first mirror (175) that is arranged in a beam path of the laser (105) and a second mirror (beam splitter 185) [0060; 0063; 0068]. Examiner is interpreting beam splitters as mirrors.).
In the alternative, in the same field of endeavor, additive manufacturing, SHKOLNIK teaches an optical system with a first mirror (88) arranged in the beam path of radiation and a 
Regarding claim 4, ASHTON is silent as to characterized in that the first mirror (20) comprises a first side (21) facing the build plane (6) and a second side (22) facing the determination device (13), wherein the second side (22) is at least partially curved. In the same field of endeavor, additive manufacturing, SHKOLNIK teaches a first mirror (88) that is facing the build plane [Fig. 3] and the second side (81) has a convex upper surface (81), which is partially curved [0050; Fig. 5]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ASHTON, with a first mirror facing the build plane and having a partially curved surface, as suggested by SHKOLNIK, in order to have an optical system that is achromatic and parfocal [0050].
Regarding claim 5, SHKOLNIK further teaches: characterized in that a curvature of the first mirror (20) is convex, in particular spherical (SHKOLNIK teaches a first mirror (88) has a convex upper surface (81) [0050; Fig. 5].).
Regarding claim 6, SHKOLNIK further teaches: characterized in that the second mirror (23) is ring-shaped, wherein the ring-shape encloses an aperture (24) (SHKOLNIK teaches the second mirror (90) has a downward-facing, concave lower surface (91), which Examiner is interpreting as ring-shaped. The second mirror also has an output port (P2) [0050]).
Regarding claim 7, SHKOLNIK further teaches: characterized in that the second mirror (23) comprises a tapered cross section 
Regarding claim 8, SHKOLNIK further teaches: characterized in that the side (25) of the second mirror (23) facing the first mirror (20) is curved, in particular concave (SHKOLNIK further teaches the second mirror (90) has a lower concave surface (91) [0050]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ASHTON et al. (U.S. PGPUB 2016/0236279), hereinafter ASHTON, and Shkolnik (U.S. PGPUB 2017/0225393), hereinafter SHKOLNIK, as applied to claim 3 above, and further in view of Bang et al. (U.S. PGPUB 2003/0183008), hereinafter BANG.
Regarding claim 6, ASHTON and SHKOLNIK teach all the claimed limitations as stated above. In the alternative, in the same field of endeavor, mirrors, BANG teaches a ring-shaped mirror (488) that encloses an aperture [Fig. 17(b); 0132]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ASHTON and SHKOLNIK, by having a ring-shaped mirror with an aperture, as suggested by BANG, in order to reduce horizontal extends of the mirror assembly [0132].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ASHTON et al. (U.S. PGPUB 2016/0236279), hereinafter ASHTON, as applied to claim 1 above, and further in view of Tomioka (U.S. PGPUB 2019/0210292), hereinafter TOMIOKA.
Regarding claim 9.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ASHTON et al. (U.S. PGPUB 2016/0236279), hereinafter ASHTON, as applied to claim 1 and 3 above, and further in view of Evans et al. (U.S. PGPUB 2017/0028644), hereinafter EVANS.
Regarding claim 10, ASHTON teaches the limitations as claimed above. In the alternative, in the same field of endeavor, additive manufacturing, EVANS teaches a mirror-positioning system (15) that is configured to deliver the curing energy (118) [0143]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify ASHTON, by having a mirror-positioning system, as suggested by EVANS, in order to selectively deliver the source of the curing energy to a designated portion of segment [0138].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE MONTIEL whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/C.M./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748